          Case 2:17-cv-00850-APG-NJK Document 127 Filed 01/07/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ANTHONY FESTA,                                           Case No.: 2:17-cv-00850-APG-NJK

 4          Plaintiff                                                      Order

 5 v.                                                               [ECF No. 119, 121]

 6 NDOC, et al.,

 7          Defendants

 8         On November 30, 2021, Magistrate Judge Koppe recommended that plaintiff Anthony

 9 Festa’s motion for leave to amend be denied in part because amendment would be futile as to all

10 claims against Governor Sandoval, Director of Prisons Dzurenda, and Warden Williams, as well

11 as with respect to the ninth, thirteenth, fourteenth, sixteenth, seventeenth, and eighteenth causes

12 of action. ECF No. 119. That same day, she also recommended that I dismiss defendants Pugh

13 and Jackson without prejudice for lack of service. ECF No. 121.

14         Festa did not object to either recommendation. Thus, I am not obligated to conduct a de

15 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

16 to “make a de novo determination of those portions of the report or specified proposed findings

17 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

18 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

19 de novo if objection is made, but not otherwise” (emphasis in original)).

20         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

21 (ECF No. 119) is accepted. The Fourth Amended Complaint (ECF No. 120) is the operative

22 complaint, but it does not include any claims against Governor Sandoval, Director of Prisons

23
         Case 2:17-cv-00850-APG-NJK Document 127 Filed 01/07/21 Page 2 of 2




 1 Dzurenda, and Warden Williams. Nor does it include the ninth, thirteenth, fourteenth, sixteenth,

 2 seventeenth, and eighteenth causes of action.

 3         I FURTHER ORDER that Magistrate Judge Koppe’s report and recommendation (ECF

 4 No. 121) is accepted and defendants Jackson and Pugh are dismissed without prejudice for lack

 5 of service.

 6         DATED this 7th day of January, 2021.

 7

 8
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
